Citation Nr: 1442225	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  12-21 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for shell fragment wound to the right side of the face.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Army from April 1971 to July 1971.  He had subsequent duty in the National Guard, including active duty for training (ACDUTRA) from July 22, 1973 to August 5, 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims he was injured in an accident when serving as an artillery crewman in the Army National Guard while on ACDUTRA.  Service connection is warranted for disability resulting from disease or injury incurred or aggravated while on ACDUTRA.  See 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002). 

According to a statement signed by the claimant and three members of his unit who appeared to have witnessed the incident, the Veteran was the gunner of an M42 "Duster" self-propelled gun during a training exercise in the summer of 1973.  The M42 was on a firing range and a sergeant ordered the Veteran to fire the gun.  When he did so, a round exploded in the chamber, causing a piece of shrapnel to strike the Veteran on the side of his face.  He was treated by medics in the field, but there are no written records of the incident in the service treatment records.

The Veteran claims that, as a result of the accident, he suffered scarring and disfigurement on the right side of his face.  He further claims that, immediately after the accident, he began to experience headaches which have persisted for years.  Significantly, in a July 2011 decision, the RO granted service connection for tinnitus based in in part on the lay statements of the Veteran and the members of his unit that there was a misfire accident when the Veteran was performing ACDUTRA as an air defense artillery gunner in the summer of 1973.  The RO specifically noted that the Veteran performed ACDUTRA from July 22, 1973 to August 5, 1973.

Although there is no evidence in the service treatment records of the alleged injury, the RO has previously found the lay statements regarding the misfire accident to be credible.  There is thus competent evidence of persistent or recurrent symptoms of disability that may be associated with an injury that occurred during active military, naval, or air service.  A remand for a VA examination and opinion is therefore warranted.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a qualified physician to determine whether the Veteran suffers from headaches and scarring and/or disfigurement and whether his headaches and/or scarring/disfigurement are the result of his ACDUTRA service, in particular the injury that he and the other lay witnesses have stated occurred in the summer of 1973.  The examiner must be provided access to the Veteran's claims folder, to include any relevant paperless records.  The examiner must specify in the report that he has reviewed the claims file to include any relevant paperless records.  All indicated evaluations, studies, and tests should be conducted.

Following the examination the examiner must opine whether the Veteran suffers from headaches and scarring/disfigurement and, if he does suffer from either or both conditions, whether it is at least as likely as not (50 percent or more probability) that either or both is related to the appellant's ACDUTRA during the summer of 1973.  The examiner must consider and discuss the Veteran's lay statements regarding the gunnery accident in the summer of 1973.  A rationale must be provided for any opinion offered. 

2.  After the above development has been completed, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

